                                    1   DICKINSON WRIGHT PLLC
                                        JOHN L. KRIEGER
                                    2   Nevada Bar No. 6023
                                        Email: jkrieger@dickinson-wright.com
                                    3   JOEL Z. SCHWARZ
                                    4   Nevada Bar No. 9181
                                        Email: jschwarz@dickinson-wright.com
                                    5   CHRISTIAN T. SPAULDING
                                        Nevada Bar No. 14277
                                    6   Email: cspaulding@dickinson-wright.com
                                        8363 West Sunset Road, Suite 200
                                    7
                                        Las Vegas, Nevada 89113-2210
                                    8   Tel: (702) 550-4400
                                        Fax: (702) 382-1661
                                    9   Attorneys for Plaintiff Omix-ADA, Inc.

                                   10                               UNITED STATES DISTRICT COURT
                                   11                                      DISTRICT OF NEVADA
                                   12
8363 West Sunset Road, Suite 200
 Las Vegas, Nevada 89113-2210




                                        OMIX-ADA, INC., a Georgia Corporation,              CASE NO. 2:17-CV-02748-MMD-PAL
                                   13
                                                                      Plaintiff,            FINAL JUDGMENT BY DEFAULT
                                   14                                                       PURSUANT TO FRCP 55(b)
                                   15   v.

                                   16   QINGDAO HAIRUNKAIYUAN AUTO PARTS
                                        CO., LTD., A/K/A SHANGDONG KAIYUAN
                                   17   VEHICLE PARTS CO., LTD., a foreign
                                        company,
                                   18

                                   19                                 Defendant.

                                   20          The Court, having duly considered OMIX-ADA, INC.’s (“Omix”) Motion for Final
                                   21   Judgment     and      Permanent   Injunction   by   Default   against   Defendant   QINGDAO
                                   22   HAIRUNKAIYUAN AUTO PARTS CO., LTD., a/k/a SHANGDONG KAIYUAN VEHICLE
                                   23   PARTS CO., LTD. (“Hairunkaiyuan” or “Defendant”), hereby enters final judgment against
                                   24   Defendant pursuant to Rule 55(b) of the Federal Rules of Civil Procedure.
                                   25          IT IS ORDERED Omix’s Motion for Final Judgment and Permanent Injunction by
                                   26   Default is granted.
                                   27   ///
                                   28   ///

                                                                                        1
                                    1          IT IS FURTHER ORDERED that judgment is entered against Defendant for willfully

                                    2   infringing Omix’s United States Patent No. US D692,290 S in violation of 35 U.S.C. § 271.

                                    3          IT IS FURTHER ORDERED that Defendants and its officers, agents, servants,

                                    4   employees and attorneys, and all other persons acting in active concert or participation with any

                                    5   of them, are hereby permanently enjoined from infringing Omix’s United States Patent No. US

                                    6   D692,290 S including, but not limited to, making, using, selling, offering to sell, and importing

                                    7   into the United States products covered by U.S. Patent No. US D692,290 S and colorable

                                    8   imitations thereof pursuant to 15 U.S.C. § 283 and Rule 65(d) of the Federal Rules of Civil

                                    9   Procedure.

                                   10          IT IS FURTHER ORDERED that Defendants destroy any products which infringe on

                                   11   Omix’s United States Patent No. US D692,290 S.

                                   12          IT IS FURTHER ORDERED that Defendants destroy or surrender all tooling.
8363 West Sunset Road, Suite 200
 Las Vegas, Nevada 89113-2210




                                   13          IT IS FURTHER ORDERED that the United States Customs and Border Protection

                                   14   seize all of Defendants’ products which infringe on Omix’s United States Patent No. US

                                   15   D692,290 S which are coming into the United States.

                                   16          IT IS FURTHER ORDERED that Defendant notify its distributor(s) about this Order

                                   17   and direct them to cease distribution of any products which infringe on Omix’s United States

                                   18   Patent No. US D692, 290 S.

                                   19          IT IS FURTHER ORDERED that Omix recovers its reasonable attorneys’ fees, with

                                   20   prejudgment interest, and costs from the Defendants pursuant to 35 U.S.C. § 285 and Rule 54(d)

                                   21   of the Federal Rules of Civil Procedure. Omix shall file the information required by Local Rules

                                   22   54-1 and 54-14 within fourteen (14) days after the date of this order.

                                   23          IT IS FURTHER ORDERED that this Court retains jurisdiction over the parties to the

                                   24   extent necessary to enforce the terms of this Order and the injunctive relief provided herein.
                                                                                 5th
                                                                                 4th day of April
                                                                                             October  2018.  8:35
                                   25           SIGNED AND ENTERED this ____                       2018  at __________a.m./p.m.

                                   26

                                   27                                                 __________________________________________
                                                                                      UNITED STATES DISTRICT JUDGE
                                   28

                                                                                         2
